                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )        Case No. 1:20-cr-29-CLC-SKL
  v.                                             )
                                                 )
  ANTONIO RASHAWN PETTY                          )


                                             ORDER

          Magistrate Judge Susan K. Lee filed a report and recommendation recommending that the

 Court: (1) accept Defendant’s plea of guilty to Count One of the one-count Superseding Bill of

 Information; (2) adjudicate the Defendant guilty of the charges set forth in Count One of the

 Superseding Bill of Information; (4) defer a decision on whether to accept the plea agreement until

 sentencing; and (5) order that Defendant remain in custody until sentencing in this matter. (Doc.

 38.) Neither party filed a timely objection to the report and recommendation. After reviewing the

 record, the Court agrees with Magistrate Judge Lee’s report and recommendation. Accordingly,

 the Court ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (Doc.

 INSERT) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s plea of guilty to Count One of the Superseding Bill of Information is

          ACCEPTED;

       2. Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of the

          Superseding Bill of Information;

       3. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

       4. Defendant SHALL REMAIN in custody pending sentencing in this matter which is

          scheduled to take place on February 17, 2021, at 2:00 p.m., before the undersigned.




Case 1:20-cr-00029-CLC-SKL Document 40 Filed 10/06/20 Page 1 of 2 PageID #: 154
       SO ORDERED.

       ENTER:

                                          /s/
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                     2
Case 1:20-cr-00029-CLC-SKL Document 40 Filed 10/06/20 Page 2 of 2 PageID #: 155
